Exhibit 10.1 

 

DIRECTORSHIP AGREEMENT

 

THIS AGREEMENT is dated on the 20th day of July, 2015.

 

BETWEEN:

 

Pacific Green Technologies Inc. of 5205 Prospect Road, San Jose,

California, USA. 95129

 

(the "Company")

AND:

Alexander Mark Shead Esq of 10/50 Berry Street, North Sydney

NSW 2060 Australia

 

(the "Director")

 

WHEREAS:

 

A.                   The Company desires to appoint the Director to its board of
directors in order to perform services customary to that which is expected of a
member of a board of directors of a publicly reporting company (the "Services");

 

B.                   The Director has agreed to provide the Services to the
Company on the terms and conditions of this Agreement.

 

  NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

 

ARTICLE 1

APPOINTMENT AND AUTHORITY OF DIRECTOR

 

1.1                  Appointment of Director. The Company hereby appoints the
Director to perform the Services for the benefit of the Company as hereinafter
set forth, and the Company hereby authorizes the Director to exercise such
powers as provided under this Agreement. The Director accepts such appointment
on the terms and conditions herein set forth.

 

1.2                  Performance of Services. The Services hereunder have been
and shall continue to be provided on the basis of the following terms and
conditions:

(a)the Director shall report directly to the Board of Directors of the Company;

(b)the Director shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Director shall provide
any other services not specifically mentioned herein, but which a director by
law must perform in the discharge of his fiduciary duties and to ensure that the
best interests of the Company arc maintained; and

 



1

 

 



  (c) the Company shall report the results of the Director's duties hereunder as
may be requested by the Company from time to time.

 





1.3                  Authority of Director. The Director shall have no right or
authority, express or implied, to commit or otherwise obligate the Company in
any manner whatsoever except to the extent specifically provided herein or
specifically authorized in writing by the Company or by law.

 

1.4                  Independent Director. In performing the Services, the
Director shall be an independent Director and not an employee or agent of the
Company, except that the Director shall be the agent of the Company solely in
circumstances where the Director must be the agent to carry out its obligations
as set forth in this Agreement. Nothing in this Agreement shall be deemed to
require the Director to provide the Services exclusively to the Company and the
Director hereby acknowledges that the Company is not required and shall not be
required to make any remittances and payments required of employers by statute
on the Director's behalf and the Director or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.

 

ARTICLE 2

DIRECTOR'S AGREEMENTS

 

2.1                  Expense Statements. The Director may incur expenses in the
name of the Company as agreed in advance in writing by the Company, provided
that such expenses relate solely to the carrying out of the Services. The
Director will immediately forward all invoices for expenses incurred on behalf
of and in the name of the Company and the Company agrees to pay said invoices
directly on a timely basis. The Director agrees to obtain approval from the
Company in writing for any individual expense of $500 or greater or any
aggregate expense in excess of $1,000 incurred in any given month by the
Director in connection with the carrying out of the Services.

 

2.2                  Travel Expenses. The Company may require the Director to
travel or temporarily relocate to oversee local operations, If relocation or
travel is required, the Company shall provide the Director with reasonable
accommodations as well as travel expenses. During extended relocation, the
Director shall be provided with paid visits back to his home residence. Any
expenses subject to this Section 2.2 shall be discussed and agreed upon by the
Director and the Company before they are undertaken.

 

2.3                  Regulatory Compliance. The Director agrees to comply with
all applicable securities legislation and regulatory policies in relation to
providing the Services, including but not limited to United States securities
laws (in particular, Regulation FD) and the policies of the United States
Securities and Exchange Commission.

 

2.4                  Prohibition Against Insider Trading. The Director hereby
acknowledges that the Director is aware, and further agrees that the Director
will advise those of its directors, officers, employees and agents who may have
access to Confidential Information, that United States securities laws prohibit
any person who has material, non-public information about a company from
purchasing or selling securities of such a company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 



2

 

 

ARTICLE 3

COMPANY'S AGREEMENTS

 

3.1                  Cash Compensation. Compensation for agreeing to enter into
this Agreement and provide the Services to be rendered by the Director pursuant
to this Agreement shall be $1,000 per calendar month for the term of this
Agreement (defined in Section 4.1 below).

 

3.2                  Information. Subject to the terms of this Agreement,
including without limitation Article 5 hereof, and provided that the Director
agrees that it will not disclose any material non-public information to any
person or entity, the Company shall make available to the Director such
information and data and shall permit the Director to have access to such
documents as are reasonably necessary to enable it to perform the Services under
this Agreement or to defend any claim brought against, or investigation into,
the Director by any person or authority in relation to the Company The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Director and inform the Director of any
material inaccuracies or omissions in such materials.

 

3.3                  Indemnification. The Company shall indemnify the Director
from and against all claims, losses and expenses (including legal costs and
expenses) suffered or incurred by the Director in connection with the
performance of the Director's obligations under this Agreement or as a director
or officer of the Company. For the avoidance of doubt, the indemnity will not
apply where it is established that the Director has been guilty of fraud or
other willful dishonesty.

 

ARTICLE 4

DURATION, TERMINATION AND DEFAULT

 

4.1                  Effective Date. This Agreement shall become effective as of
20th July 2015 (the "Effective Date", and shall continue for a period of twelve
(12) months from the Effective Date (the "Term") or until earlier terminated
pursuant to the terms of this Agreement.

 

4.2                  Termination. Without prejudicing any other rights that the
Company may have hereunder or at law or in equity, the Company may terminate
this Agreement immediately upon it election to do so, or if it so elects, upon
delivery of written notice to the Director if:

(a)the Director breaches section 2.3 or 2.4 of this Agreement;

(b)the Director breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Director;

(c)the Company determines that the Director has acted, is acting or is likely to
act in a manner detrimental to the Company or has violated or is likely to
violate the confidentiality of any information as provided for in this
Agreement;

(d)the Director is unable or unwilling to perform the Services under this
Agreement, or

(e)the Director commits fraud, neglect or misconduct in the discharge of his
Services.

 

4.3                  Termination with Notice. Either the Director or the Company
may terminate this Agreement by providing at least thirty (30) days prior
written notice to the other party.



 



3

 

 

4.4                  Duties Upon Termination. Upon termination of this Agreement
for any reason, the Director shall upon receipt of all sums due and owing,
promptly deliver the following in accordance with the directions of the Company:

(a)a final accounting, reflecting the balance of expenses incurred on behalf of
the Company as of the date of termination; and

(b)all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Director shall be entitled thereafter to inspect,
examine and copy all of the documents which it delivers in accordance with this
provision at all reasonable times upon three (3) days' notice to the Company.

 

ARTICLE 5

CONFIDENTIALITY AND NON-COMPETITION

 

5.1                  Maintenance of Confidential Information. The Director
acknowledges that in the course of its appointment hereunder the Director will,
either directly or indirectly, have access to and be entrusted with information
(whether oral, written or by inspection) relating to the Company or its
respective affiliates, associates or customers (the "Confidential Information").
For the purposes of this Agreement, "Confidential Information" includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Director
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company is entitled to protect. Accordingly the Director covenants and
agrees that during the Term and thereafter until such time as all the
Confidential Information becomes publicly known and made generally available
through no action or inaction of the Director, the Director will keep in strict
confidence the Confidential Information and shall not, without prior written
consent of the Company in each instance, disclose, use or otherwise disseminate
the Confidential Information, directly or indirectly, to any third party.

 

5.2                  Exceptions. The general prohibition contained in Section
5.1 against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:

(a)is available to the public generally in the form disclosed;

(b)becomes part of the public domain through no fault of the Director;

(c)is already in the lawful possession of the Director at the time of receipt of
the Confidential Information; or

(d)is compelled by applicable law to be disclosed, provided that the Director
gives the Company prompt written notice of such; requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.



 



4

 

 

5.3                  Developments. Any information, data, work product or any
other thing or documentation whatsoever which the Director, either by itself or
in conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Director's appointment with the Company or
which the Director, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") in the course of performing the Services under this Agreement
and during the Term or at any time thereafter during which the Director is
engaged by the Company that is related to the Company's business of developing
and commercializing its technologies and intellectual property regarding clean
energy, renewable power plants and emission control shall automatically form
part of the Confidential Information and shall become and remain the sole and
exclusive property of the Company. Accordingly, the Director does hereby
irrevocably, exclusively and absolutely assign, transfer and convey to the
Company in perpetuity all worldwide right, title and interest in and to any and
all Developments and other rights of whatsoever nature and kind in or arising
from or pertaining to all such Developments created or produced by the Director
during the course of performing this Agreement, including, without limitation,
the right to effect any registration in the world to protect the foregoing
rights. The Company shall have the sole, absolute and unlimited right throughout
the world, therefore, to protect the Developments by patent, copyright,
industrial design, trademark or otherwise and to make, have made, use,
reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.

 

5.4                  Protection of Developments. The Director does hereby agree
that, both before and after the termination of this Agreement, the Director
shall perform such further acts and execute and deliver such further
instruments, writings, documents and assurances (including, without limitation,
specific assignments and other documentation which may be required anywhere in
the world to register evidence of ownership of the rights assigned pursuant
hereto) as the Company shall reasonably require in order to give full effect to
the true intent and purpose of the assignment made under Section 5.3 hereof. If
the Company is for any reason unable, after reasonable effort, to secure
execution by the Director on documents needed to effect any registration or to
apply for or prosecute any right or protection relating to the Developments, the
Director hereby designates and appoints the Company and its duly authorized
officers and agents as the Director's agent and attorney to act for and in the
Director's behalf and stead to execute and file any such document and do all
other lawfully permitted acts necessary or advisable in the opinion of the
Company to effect such registration or to apply for or prosecute such right or
protection, with the same legal force and effect as if executed by the Director.

 

5.5                  Remedies. The parties to this Agreement recognize that any
violation or threatened violation by the Director of any of the provisions
contained in this Article 5 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Director agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

 

5.6                  Reasonable Restrictions. The Director agrees that all
restrictions in this Article 5 are reasonable and valid, and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Director.

 



5

 

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DIRECTOR

 

6.1                  Representations, Warranties and Covenants of the Director.
The Director hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the end of the
expiry of the Term or early termination of this Agreement) that:

(a)The Director is not a US Person as that term is defined in Regulation S
promulgated under the 1933 Act;

(b)the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Director;

(c)the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Director, or of any agreement, written or oral, to which the
Director may be a party or by which the Director is or may be bound;

(d)the Director has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Director enforceable against
the Director in accordance with its terms;

(e)the Director has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Company;

(f)the Director is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Director participating, pursuant to a contractual agreement
or otherwise.

 

ARTICLE 7

MISCELLANEOUS

 

7.1                  Notices. All notices required or allowed to be given under
this Agreement shall be made either personally by delivery to or by facsimile
transmission to the address set forth above or to such other address as may be
designated from time to time by such party in writing.

 

7.2                  Independent Legal Advice. The Director acknowledges that:

(a)this Agreement was prepared for the Company;

(b)the Director has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

(c)the Director has been given adequate time to obtain independent legal advice;

(d)by signing this Agreement, the Director confirms that he fully understands
this Agreement; and

(e)by signing this Agreement without first obtaining independent legal advice,
the Director waives his right to obtain independent legal advice.

 

7.3                  Change of Address. Any party may, from time to time, change
its address for service hereunder by written notice to the other party in the
manner aforesaid.

 



6

 

 

7.4                  Entire Agreement. As of from the date hereof, any and all
previous agreements, written or oral between the parties hereto or on their
behalf relating to the appointment of the Director by the Company are null and
void. The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

7.5                  Further Assurances. Each party hereto will promptly and
duly execute and deliver to the other party such further documents and
assurances and take such further action as such other party may from time to
time reasonably request in order to more effectively carry out the intent and
purpose of this Agreement and to establish and protect the rights and remedies
created or intended to be created hereby.

 

7.6                  Waiver. No provision hereof shall be deemed waived and no
breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement shall not be construed as a
waiver of a further breach of the same provision.

 

7.7                  Amendments in Writing. No amendment, modification or
rescission of this Agreement shall be effective unless set forth in writing and
signed by the parties hereto.

 

7.8                  Assignment. Except as herein expressly provided, the
respective rights and obligations of the Director and the Company under this
Agreement shall not be assignable by either party without the written consent of
the other party and shall, subject to the foregoing, enure to the benefit of and
be binding upon the Director and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

 

7.9                  Severability. In the event that any provision contained in
this Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.

 

7.10                Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

7.11                Number and Gender. Wherever the singular or masculine or
neuter is used in this Agreement, the same shall be construed as meaning the
plural or feminine or a body politic or corporate and vice versa where the
context so requires.

 

7.12                Time. Time shall be of the essence of this Agreement. In the
event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a business
day. For the purposes of this Agreement, "business day" means a day which is not
Saturday or Sunday or a statutory holiday in British Columbia, Canada.

 

7.13                Enurement. This Agreement is intended to bind and enure to
the benefit of the Company, its successors and assigns, and the Director and the
personal legal representatives of the Director.

 

7.14                Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.



 



7

 

 

7.15                Currency. Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States of
America.

 

7.16                Electronic Means. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the effective date of this Agreement.

 

7.17                Proper Law. This Agreement will be governed by and construed
in accordance with the law of the State of Delaware. The parties hereby attorn
to the jurisdiction of the Courts in the State of Delaware.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PACIFIC GREEN TECHNOLOGIES INC.

 

Per:    

 

                                                  , President

 

ALEXANDER MARK SHEAD

 

Per: [img_001.jpg]   

 



8

 

 

7.17                Proper Law. This Agreement will be governed by and construed
in accordance with the law of the State of Delaware. The parties hereby attorn
to the jurisdiction of the Courts in the State of Delaware.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PACIFIC GREEN TECHNOLOGIES INC.

 



Per: [img_002.jpg]  

 

                                                  , President

 

ALEXANDER MARK SHEAD

 



Per:  [img_001.jpg]  

 

 

9 



 



